Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 16-29 are currently active in the application with claims 22 and 23 being amended by the Applicant.
Response to Amendment
	Applicant’s response dated July 28, 2022 has been carefully considered with the amendments sufficient in overcoming the objection to claim 22 and the rejection of claims 22 and 23 over 35 USC 112(b) therefore, these have been withdrawn.
	The amendments however do not place the application in condition of allowance as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20, 24, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beijnum et al. (USP 5,198,592) hereafter Beijnum and further in view of Perez-Ramirez (US 2006/0088469) hereafter Perez, Lu et al. (NPL, ChemCatChem, V6, pp 473-478, 2014) hereafter Lu, Wang et al. (US2014/0287911) hereafter Wang and Hinokuma et al. (US 2018/0221858) hereafter Hinokuma.
Considering Claims 16-18, 20, 24 and 26, because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Beijnum discloses a catalyst suitable for use in hydrogenolysis reactions such as hydrogenation wherein the catalyst comprises iron and copper on a carrier wherein the carrier may be selected from known carriers such as silica and alumina (Col.4, ln 23-40 and Col. 5, ln 45-55) and comprising from 15 to 99% by weight of the finished catalyst with copper and iron present from 1 to 85% by weight (Col. 5, ln 45-67) which encompasses the claimed ranges when converted to molar basis.  Beijnum further discloses that the iron may have many valences such as zero, two or three or combinations thereof (Col. 6, ln 17-23 and 44-52) with iron zero represented a reduced metal with the finished catalyst being reduced (Col. 6, ln 65-67).  The ordinary skilled artisan would be aware that hydrogenolysis is wherein a carbon-oxygen bond is cleaved by hydrogen.
Hydrogenolysis is a chemical reaction whereby a carbon–carbon or carbon–heteroatom single bond is cleaved or undergoes lysis by hydrogen. The heteroatom may vary, but it usually is oxygen, nitrogen, or sulfur. A related reaction is hydrogenation, where hydrogen is added to the molecule, without cleaving bonds. Wikipedia
Beijnum does not disclose the use of a zeolite with a silica/alumina ratio (Si/Al) within the instantly claimed range or the method of determining the composition. Beijnum also does not disclose the use of the iron-copper catalyst for generating higher alcohols.
Perez discloses a catalyst comprising iron and copper on a zeolite support wherein the zeolite has a MFI or BEA structure such as ZSM-5 with a silica/alumina ratio ranging from 20 to 80 [0022] thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zeolite of Perez as the support of Beijnum containing both silica and alumina as both catalysts contain copper and iron and therefore it is known to utilize a zeolite as their support.
Lu discloses the use of iron-copper modified Fischer-Tropsch (F-T) catalysts for generating higher alcohols from syngas (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst of Beijnum would be capable of generating higher alcohols from syngas as taught by Lu.
Wang discloses the use of ICP-OES to determine chemical analysis of a copper impregnated zeolite [0026] and Hinokuma discloses the use of XRF to determine chemical composition of a catalyst [0068].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize ICP-OES of Wang and/or XRF as taught by Hinokuma to analyze the composition of Beijnum as the methods are but one of several available to the ordinary skilled artisan.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 28, the catalyst of claim 16 is disclosed above.  Beijnum further discloses that the catalyst may be formed by various methods known in the art such as impregnation (Col. 6, ln 53-64).  Beijnum further discloses that the catalyst may be reduced (Col. 6, ln 34-38).  The remaining step(s) are optional.
Considering Claim 28, the catalyst composition of claim 16 is disclosed above.
Alternately, Beijnum further discloses that the catalyst may be formed by various methods known in the art such as impregnation with reduction (Col. 6, ln 34-38 and 53-64).  
Beijnum does not disclose calcining the catalyst.
Perez discloses that the catalyst composition after ion-exchange may be calcined [0022].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate calcining into the procedure of Beijnum as taught by Perez.
Considering Claim 29, the catalyst of claim 16 is disclosed above.  Additionally, Beijnum discloses that the copper-iron catalyst is useful for hydrogenation processes (Col. 1, ln 7-10).
Beijnum does not disclose the use of syngas or the reaction conditions.
Lu discloses the use of syngas to produce higher alcohol by contacting the syngas with a copper-iron catalyst at 600 psig (4.1 MPa) and a temperature ranging from about 200° to about 280°C (Fig. 2) which falls within the instantly claimed ranges with the resulting products collected and analyzed (entire document).
Therefore, it would have been obvious to utilize the catalyst of claim 16 is a process for hydrogenating carbon monoxide to higher alcohols as taught by Lu.  
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beijnum et al. (USP 5,198,592) hereafter Beijnum in view of Perez-Ramirez (US 2006/0088469) hereafter Perez, Lu et al. (NPL, ChemCatChem, V6, pp 473-478, 2014) hereafter Lu, Wang et al. (US2014/0287911) hereafter Wang and Hinokuma et al. (US 2018/0221858) hereafter Hinokuma as applied to Claim 16 and further in view of Hu et al. (US 2011/0039954) hereafter Hu.
	Considering Claim 19, the significance of Beijnum, Perez, Lu, Wang and Hinokuma as applied to Claim 16 is explained above.
Beijnum and Perez do not disclose the pore volume of the zeolite.
Hu discloses a multi-functional catalyst capable of forming alcohols from syngas comprising a support such as ZSM-5 having a pore volume of at least 0.5 m2/g and an Si/Al ratio of between about 20 to about 40 [0008], [0019] and [0023] which overlaps the instantly claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ZSM-5 having the pore volume and Si/Al ratio of Hu in the catalyst of Perez and Beijnum with a reasonable expectation of success as both supports may be utilized to generate alcohols from syngas.
Considering Claim 25, the significance of Beijnum, Perez, Lu, Wang and Hinokuma as applied to Claim 16 is explained above.
Beijnum and Perez do not disclose the surface area of the support.
Hu discloses a catalyst comprising a ZSM-5 zeolite for producing alcohols [0019] having a surface area of at least 200 m2/g [0023] which overlaps the instantly claimed range.  The Examiner takes official notice that surface area is routinely determined by the BET method.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ZSM-5 zeolite of Hu as the support for the catalyst of Beijnum.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beijnum et al. (USP 5,198,592) hereafter Beijnum in view of Perez-Ramirez (US 2006/0088469) hereafter Perez, Lu et al. (NPL, ChemCatChem, V6, pp 473-478, 2014) hereafter Lu, Wang et al. (US2014/0287911) hereafter Wang and Hinokuma et al. (US 2018/0221858) hereafter Hinokuma as applied to Claim 16 and further in view of Hutchings et al. (US 2013/0324761) hereafter Hutchings.
	Considering Claim 21, the significance of Beijnum, Perez, Lu, Wang and Hinokuma as applied to Claim 16 is explained above.
	Beijnum discloses a silicon/alumina support as discussed above but does not disclose that the support is a zeolite with Bronsted acid sites.  Perez discusses that preparation techniques can optimize Bronsted acidity [0085].  Neither disclose the relative activity.
	Hutchings discloses an iron/copper supported catalyst for alcohol production wherein the support is a ZSM-5 zeolite containing both Bronsted and Lewis acid sites determined by infrared spectroscopy based upon pyridine [0013]- [0016] and [0018] with the composition, preparation and post-treatments influencing the amount of acid sites which impact the conversion and distribution of oxygenate products which establishes the density of Bronsted acid sites a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate zeolite composition and methods of making/treating to arrive at a density of Bronsted acid sites which produces the desired product distribution, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the appropriate zeolite composition and methods of making/treating to arrive at a density of Bronsted acid sites by the reasoned explanation that doing so would produce the desired product distribution.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beijnum et al. (USP 5,198,592) hereafter Beijnum in view of Perez-Ramirez (US 2006/0088469) hereafter Perez, Lu et al. (NPL, ChemCatChem, V6, pp 473-478, 2014) hereafter Lu, Wang et al. (US2014/0287911) hereafter Wang and Hinokuma et al. (US 2018/0221858) hereafter Hinokuma as applied to Claim 16 and further in view of Davis et al. (US 2003/0158272) hereafter Davis.
Considering Claims 22 and 23, the significance of Beijnum, Perez, Lu, Wang and Hinokuma as applied to claim 16 is explained above.
Beijnum discloses the iron as being a promoter (Col. 6, ln 28-33) however does not disclose additional promoters.
Davis discloses a potassium-promoted copper/iron catalyst with potassium present at about 3 to about 15 atoms per 100 atoms of iron and copper from about 0.1 to about 3 atoms of copper per 100 atoms of iron [0012] and [0027] which encompasses the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include the potassium of Davis in the catalyst of Beijnum.  The ordinary skilled artisan would be motivated to do so as potassium promotes chain length and prevents the formation of undesirable oxygenates [0023] and [0024].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beijnum et al. (USP 5,198,592) hereafter Beijnum in view of Perez-Ramirez (US 2006/0088469) hereafter Perez, Lu et al. (NPL, ChemCatChem, V6, pp 473-478, 2014) hereafter Lu, Wang et al. (US2014/0287911) hereafter Wang and Hinokuma et al. (US 2018/0221858) hereafter Hinokuma as applied to Claim 16 and further in view of Kim et al. (US 2013/0030224) hereafter Kim, Ge et al. (US 2014/0316177) hereafter Ge and Duvenhage et al. (US 2016/0001267) hereafter Duvenhage.
	Considering Claim 27, the significance of Beijnum, Perez, Lu, Wang and Hinokuma as applied to Claim 16 is explained above.
Beijnum does not discuss the copper particle size, the XRD refraction pattern or using the Scherrer equation.
Kim discloses a nano-sized copper-based catalyst for alcohol production wherein the copper-based catalyst further comprises a transition metal such as iron [0001], [0022]- [0025] and [0050] supported on a support comprising alumina and silica [0052].  Kim further discloses that copper particle size is important making particle size a result effective variable and with a particle size ranging from 1 to 50 nm and particularly less than 20 nm [0055] as determined by XRD [0046].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum size of copper particle, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum size of copper particle by the reasoned explanation that a small size improves process efficiency.
Ge discloses that utilizing XRD produces a copper peak (111) [0170].  Duvenhage discloses that XRD with the Scherrer equation may be utilized to determine crystallite size [0158].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the copper of Beijnum to possess an XRD spectra at (111) using the Scherrer equation as taught by Ge and Duvenhage as this spectra is a physical attribute of copper.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues beginning on page 6 as to the Examiners use of Perez by arguing that Perez does not teach a zeolite on which iron and copper are placed.  The Examiner points out that Perez was not utilized to teach this particular limitation; Beijnum was utilized for this purpose.  Perez was simply utilized to teach the use of a zeolite having the Si/Al ratio of the instant claims.  The Examiner points out that Perez teaches the use of iron and copper.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As for Applicant’s arguments on the teachings of Lu, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lu was simply added to teach that a copper-iron catalyst is capable of producing higher alcohols designated as C2+OH (abstract).
Conclusion
Claims 16-29 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732